Case 6:18-cv-06041-RTD Document 79                   Filed 06/23/20 Page 1 of 1 PageID #: 579



                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

CARLOS MONTANA WILLIAMSON                                                                   PLAINTIFF

v.                                      Civil No. 6:18-CV-06041

MARK A. WALTERS (Correctional Officer,
Arkansas Department of Correction)                                                         DEFENDANT

                                                ORDER


        Before the Court is the Report and Recommendation filed May 14, 2020, by the Honorable Barry

A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 75.) Judge

Bryant recommends granting Defendant’s Motion for Summary Judgment (ECF No. 69) and dismissing

Plaintiff’s complaint with prejudice.

        No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1).

        Upon review, the Court adopts the Report and Recommendation in toto, and makes its order as

follows:

        Defendant’s Motion for Summary Judgment (ECF No. 69) should be and hereby is GRANTED

and Plaintiff’s Complaint is DISMISSED WITH PREJUDICE

           IT IS SO ORDERED, this 23rd day of June 2020.


                                                /s/Robert T. Dawson
                                                ROBERT T. DAWSON
                                                SENIOR U.S. DISTRICT JUDGE
